Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of the restriction of claims 1-15 into Groups 1-4 in the reply filed on 9/2/2022 is acknowledged.  The traversal is on the ground(s) that Applicant does not agree with the Examiner’s alleged groups or characterizations and reserves the right to argue distinctness or lack of distinctness at a later date.  This is not found persuasive because applicant has not presented an argument as to why the restriction requirement is improper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/2/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the path" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the blanks separation station" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the horizontal" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the grippers" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 depends from claim 1.  Claim 1 recites “at least one actuating element”.  After this, claim 6 recites “the actuating element”.  It is unclear if the recited the actuating element in claim 6 is the same or different from the previously recited at least one actuating element in claim 1.
Claim 7 recites the limitation "the blanks separation station" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the attachment points" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the direction of travel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “at least one actuator”.  After this, claim 9 recites “the actuator”.  It is unclear if the recited the actuator is the same or different from the previously recited at least one actuator in claim 9.
Claim 10 recites the limitation "the movement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,956,805 (Golding) (hereinafter “Golding”) (cited in the 10/16/19 IDS).
Regarding claim 1, Figs. 1-2 show an ejection device for ejecting sample blanks (9) for a processing machine (Fig. 1) for processing elements in sheet form (9 or 9a), the processing machine (Fig. 1) comprising: 
- a plurality of work stations (stacker at 48 and tray at 45) including at least one waste removal station (tray at 45), and 
- a conveying device (including 4-8 and 11-15) comprising a plurality of gripper bars (including 5-8 and 11-15) configured to drive the elements in sheet form (9 or 9a) through the work stations (stacker at 48 and tray at 45), the ejection device being characterized in that it comprises at least one actuating element (24) able to move between: 
- an inactive position (withdrawn in column 2, lines 64-67) in which the at least one actuating element (24) is positioned away from the path of the gripper bar (including 5-8 and 11-15), and 
- an active position (operative position in column 2, line 67) in which the at least one actuating element (24) is positioned on the path of the gripper bar (including 5-8 and 11-15), the at least one actuating element (24) being configured to collaborate with the gripper bar (including 5-8 and 11-15) as the gripper bar (including 5-8 and 11-15) passes by, so as to open the gripper bar (including 5-8 and 11-15) and eject, flat, a sample of blanks (9).
Regarding claim 3, Figs. 1-2 show that, in the active position, the at least one actuating element (24) is positioned on the path of the gripper bar (including 5-8 and 11-15) to open the gripper bar (including 5-8 and 11-15) when the gripper bar (including 5-8 and 11-15) makes, with the horizontal, an angle (e.g., angle at position line 47) comprised between 0 degrees and 60 degrees.
Regarding claim 4, Figs. 1-2 show that the at least one actuating element (24) is a cam with a curved active profile, the movement of the gripper bar (including 5-8 and 11-15) along the curved active profile of the cam forcing an opening followed by a closing of the grippers (6 and 7) of the gripper bar (including 5-8 and 11-15).
Regarding claim 5, as best understood, Figs. 1-2 show that the at least one actuating element (24) is in an inactive position when the processing machine is in production.  Operating the hand lever 31 affects the position of the at least one actuating element 24 to place it in an inactive position or an active position.  As such, it can be placed in an inactive position during production.
Regarding claim 6, Figs. 1-2 show that the ejection device comprises a control member (31) configured so that actuating thereof commands the actuating element (24) to move from the inactive position into the active position.
Regarding claim 8, Figs. 1-2 show that the at least one actuating element (24) is able to move in the direction of travel (left or right in Fig. 1) of the sheets.
Regarding claim 9, Figs. 1-2 show that the ejection device comprises at least one actuator (31) and at least one demultiplication member (25, 26, 28), the demultiplication member (25, 26,28) being configured to be driven by the actuator (31) and arranged between a fixed part (1) and the at least one actuating element (24) to drive the movement of the at least one actuating element (24) in the active position.
Regarding claim 10, Figs. 1-2 show that the ejection device comprises movement guidance means (20) configured to guide the movement of the at least one actuating element (24) between the active position and the inactive position.
Allowable Subject Matter
5.	Claims 2 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653